Citation Nr: 0021837	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  98-16 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Basic eligibility for Dependents' Educational Assistance 
under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and two friends.


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from March 1976 until his 
death in July 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1982 administrative 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania, which denied the 
appellant's claims of entitlement to service connection for 
the cause of the veteran's death and a June 1997 rating 
action that denied eligibility to Dependents' Educational 
Benefits under Chapter 35, Title 38, United States Code.  The 
appellant, the surviving spouse of the veteran, timely 
appealed these determinations to the Board.

In July 2000, the appellant, accompanied by her accredited 
representative, presented testimony in support of each of 
these claims at a hearing held in Washington, DC, which 
conducted by the undersigned Board Member.


FINDINGS OF FACT

1.  The veteran died while on active duty in July 1982.

2.  The veteran's apparent intoxication at the time of his 
death was not the proximate cause of his death.

3.  The veteran's death was not due to his willful 
misconduct.

4.  Basic eligibility for Dependents' Educational Assistance 
under Chapter 35, Title 38, United States Code, has been 
shown.


CONCLUSIONS OF LAW

1.  The veteran's death was incurred in the line of duty and 
was not the result of his own willful misconduct.  
38 U.S.C.A. §§ 105, 1301, 1310, 1312, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.301, 3.312.

2.  Educational assistance benefits under Chapter 35, Title 
38, United States Code is warranted.  38 U.S.C.A. § 3501 
(West 1991); 38 C.F.R. § 21.3021 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran died while on active duty as a result of injuries 
sustained in a motor vehicle accident on July [redacted], 1982.  
Most of the basic facts surrounding this incident are not in 
dispute.  Indeed, a review of the police accident report; the 
July 1982 hospital report from H.C. Frick Community Hospital; 
the deposition testimony of the appellant, the driver of the 
bus as well as a witness who testified at to what she saw in 
the aftermath of the accident; and the hearing testimony of 
the appellant, all show that the veteran died as a result of 
injuries sustained as a result of a motor vehicle collision 
involving his car and a chartered bus.  Rather, in dispute is 
the role, if any, that the veteran's pre-accident drinking 
may have played.  In this respect, the Pennsylvania State 
Police report reflects that, at the time of his death, the 
veteran's blood alcohol level was 0.135, which, pursuant to 
Pennsylvania law, was consistent with a finding that he was 
under the influence of alcohol at the time of his death.  As 
such, the only issue before the Board is whether the 
preponderance of the evidence indicates that veteran's death 
proximately resulted from his alcohol intoxication.

A September 1982 Navy investigation into the veteran's death 
found that he was the operator of a vehicle that was involved 
in a collision on July [redacted], 1982; that the appellant 
was the only other occupant of that vehicle at the time of the 
accident; that the veteran and the appellant were transported 
via ambulance for treatment at H.C. Frick Community Hospital; 
and that the death was a direct result of the motor vehicle 
accident and the subsequent injuries sustained in that 
accident.  The materials annexed to the investigation report 
included, among other things, the police report, which as 
noted above reflects a findings that the veteran's blood 
alcohol level shortly subsequent to the motor vehicle 
accident was 0.135; however, the investigative report is 
silent as to the proximate cause of the motor vehicle 
accident.  The police report notes that the appellant was not 
interviewed prior to the preparation of that document.

The appellant's claim of entitlement to service connection 
for the veteran's death was filed at the RO in September 
1982.  Thereafter, in a November 1982 administrative 
decision, the RO denied the appellant's claim on the ground 
that the veteran's death from injuries sustained in the July 
1982 motor vehicle accident was not incurred in the line of 
duty because the blood alcohol level reading showed that he 
was under the influence of alcohol at the time of his death.  
In reaching this determination, the RO noted that, pursuant 
to Pennsylvania State law, a blood alcohol level reading of 
0.10 was the legal limit for being under the influence.  

The appellant appealed, and in compliance with her request, 
in August 1983 she and two friends were afforded the 
opportunity to testify before a hearing officer at the RO.  
During the hearing, the appellant stated that she and the 
veteran had ate dinner together, and that thereafter they 
went bowling, and then proceeded to join several friends at 
relatives at "Frankie's Tavern."  She reported that, during 
this time, which she estimated covered a period of 
approximately two hours, the veteran consumed between three 
to four beers.  Further, the appellant testified that while 
at the tavern, they received a telephone call from her 
mother, who was watching their son.  The appellant's mother 
reportedly told them that he was not feeling well and as a 
result, they left the bar and proceeded to her mother's 
residence.  The appellant added that, during the course of 
that trip, they decided to call her mother to see how their 
son was doing.  She stated that after locating a pay 
telephone at a service station, the veteran handed her 
several quarters from his pocket to pay for the telephone 
call; she indicated that this action by the veteran showed 
that he had good manual dexterity.  In this regard, she and 
other witnesses testified that the veteran did not stagger as 
he walked, or exhibit any other sign of intoxication.

The appellant further stated that despite thereafter learning 
that their son was doing better, they continued to drive to 
her mother's home.  In addition, she reported that just prior 
to the accident they were proceeding normally when the 
veteran inquired what was "coming up so fast behind them."  
She testified that almost immediately after turning around 
and identifying it as a chartered bus, the latter vehicle 
struck their car and bumped it off the road.  Further, in 
addition to the bus impacting their car, she stated that a 
defective condition of the roadway played a material role in 
the accident because the berm was several inches below the 
surface of the highway and it caused the car to roll over.  
In sum, she attributed the motor vehicle accident solely to 
the negligence of the driver of the chartered bus and the 
defective condition of the roadway.

In addition, during the August 1983 hearing, two friends of 
the appellant testified in support of her claim.  One friend 
"JU," stated that the veteran consumed no more than three 
beers while at the tavern.  In addition, he reported that the 
veteran exhibited no signs of intoxication.  His brother, 
"RU," testified only that he observed that the veteran and 
the appellant had received a telephone call while at the 
tavern.

The RO confirmed and continued the denial of her claim on the 
basis of the veteran's reported blood alcohol level, and 
although the appeal was perfected in July 1983, this matter 
was apparently not sent to the Board because the appellant 
was involved in litigation against the bus company and the 
state of Pennsylvania.  Copies of much of the litigation 
materials, including the pleadings; transcripts of the 
deposition testimony of the appellant, the driver of the bus, 
and a friend; as well as the settlement agreements, have been 
associated with the claims folder.

The driver of the bus, the appellant, and a witness who 
observed what occurred subsequent to the collision each 
testified at depositions that took place in May 1985.  The 
bus driver, "DH," testified that he was not engaged in 
conversation with any passengers just prior to the collision.  
He stated that he was traveling in the right-hand lane at a 
legal rate of speed or approximately 55 miles per hour.  The 
driver testified that he first noticed the veteran's car when 
it was approximately one mile ahead of him.  Thereafter, the 
driver stated that he began to move into left lane to pass 
the veteran's vehicle when he was approximately several 
hundred yards behind it.  As he approached the veteran's car, 
the driver did not notice any strange movements on the 
veteran's part; he denied that the veteran was "weaving or 
anything like that."  However, he stated that after veering 
rightward and leaving the right-hand lane and traveling on 
the berm, the veteran tried to compensate for the error and 
subsequently re-entered the roadway and collided with the bus 
after entering the left-hand travel lane.

At her May 1985 deposition, the appellant essentially 
reiterated what she had testified to during the August 1983 
hearing.  She also stated that the speed limit on US 119 was 
55 miles per hour and estimated that they were traveling at a 
rate of approximately 50 miles per hour.  She stated that the 
veteran did not have any difficulty operating the vehicle.  
Moreover, she estimated that the bus was traveling at a rate 
of at least 65 miles per hour, and that prior to the 
collision, the bus was proceeding in the right-hand lane, 
although it was beginning to ease its way into the passing 
lane.  The appellant reported that, as a result of the 
accident, they were bumped off the road and into the berm, 
which she emphasized was several inches below the roadway.  
She said that the car thereafter rolled over.  Further, she 
denied that their vehicle thereafter re-entered the roadway.  
In addition, she stated that because she and the veteran were 
rushed to the hospital on an emergency basis, she was not 
available to be interviewed by the police officers who 
subsequently arrived at the scene.  The appellant also 
testified that the third deposition witness, "MM," was 
someone whom she had not known prior to the accident.  The 
appellant added that although MM did not observe the 
collision, she witnessed what transpired in the aftermath of 
the accident.

Also of record is the transcript of MM's May 1985 deposition.  
She testified that the motor vehicle accident occurred late 
in the evening.  She described the weather conditions as 
"nice" and "hot," and the road condition as "fine."  MM 
reported that she was familiar with US 119 because she had 
traveled on it frequently and said that there were very few 
cars traveling on that highway at the time of the accident.  
She further stated that at the time of the collision the bus 
was at least partly in the left-hand lane.  At this point, 
she stated the veteran's car was rolling from "side to 
side;" she indicated that she did not witness it thereafter 
re-enter US 119.  Finally, MM testified that she then went 
across the highway in response to the appellant's pleas for 
assistance.

A "Highway Condition Report" prepared by a Pennsylvania 
state police trooper and dated July 31, 1982, reflects that 
the berm was several inches below the roadway which made it 
difficult for vehicles to return to the highway once they had 
departed.  It was recommended that the berm be brought up to 
the level of the road surface.  In addition, the report 
states that "this condition was a contributing factor in an 
(sic) fatal accident" that took place on US 119 the day 
earlier.

Settlement documents show that the insurer for the bus 
company and the State of Pennsylvania paid the appellant the 
sums of $60,000 and $15,000, respectively, in exchange for 
the her consent to terminate her lawsuit against them.  Both 
settlement agreements specifically state that 

[I]t is agreed that the incident and 
injury resulting in the death of [the 
veteran] was not the result of any 
willful misconduct on the part of [the 
veteran].  Nor was willful misconduct on 
the part of [the veteran] the proximate 
cause of the accident and/or injury 
resulting in the death of [the veteran].

In 1997, the RO received copies of the settlement documents.  
Thereafter, in an August 1997 decision, a copy of which was 
issued as part of Supplemental Statement of the Case (SSOC) 
issued later that same month, the RO confirmed and continued 
its denial of service connection for the cause of the 
veteran's death.  In addition, the RO denied eligibility for 
Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code.

In July 2000, the appellant testified at a hearing held in 
Washington, DC.  During the hearing, the appellant reported 
that she and the veteran were married in September 1975 and 
that she had remarried in July 1986, however, her second 
husband was deceased.  She reiterated much of what she had 
testified to during the August 1983 hearing and the May 1985 
deposition.  It was maintained that, as a matter of law, a 
line of duty determination had been made by the service 
department which established that the veteran's death was 
incurred in the line of duty, and that that finding was 
binding on VA.  She also reported that the Pennsylvania State 
Department of Transportation had also concluded that the bus 
driver was the cause of the accident.  In this regard, she 
pointed out that the veteran was not cited by the 
Pennsylvania State police.  In addition, the appellant 
indicated that the veteran did not "fumble" when he reached 
into his pocket to remove the quarters necessary to pay for 
the telephone call, reflecting that he exhibited the physical 
dexterity required to operate a motor vehicle.

The appellant further reported that she and the veteran were 
proceeding normally and uneventfully in the right-hand lane 
of US 119.  In addition, she testified that they were 
discussing matters relating to their children.  The appellant 
also said that the veteran then inquired as to the identity 
of the vehicle that was fast approaching from behind them.  
She stated that, just after turning around and realizing that 
it was a chartered bus, she screamed because she feared that 
it would collide with their small vehicle, which it did 
almost immediately thereafter.  The appellant indicated that 
they were bumped onto the berm; in this regard, she 
reiterated that the road surface also played a material role 
in causing the injuries that resulted in the veteran's death 
because the berm was several inches below the surface of the 
highway.  

In addition, the appellant stated that she was well equipped 
to perceive what happened because she had only one "Coke" 
that evening, and as such, there is no question that her 
perceptions concerning what occurred that not were not 
impaired by the effects of alcohol consumption.  She 
emphasized that, among the things, she was able to perceive 
was the veteran's condition, and in this regard, she 
reiterated that he exhibited no erratic behavior or signs of 
diminished capacity to operate a motor vehicle accident; 
indeed, she pointed out that had she thought that the veteran 
was under the influence of alcohol, when they stopped at the 
service station to telephone her mother, she had had the 
opportunity to switch positions and drive the car.  She 
argued that there was no evidence even suggesting that the 
veteran's behavior behind the wheel was reckless.  In this 
regard, she cited the settlements from the insurer for the 
bus company and the state of Pennsylvania as proof that the 
veteran's actions did not cause the motor vehicle accident.

Finally, in statements and written argument, the appellant 
essentially echoed the assertions that she made during the 
hearings and the depositions.  In addition, she pointed out 
that following the veteran's death, Serviceman Group Life 
Insurance proceeds were paid to her, and that, since 1982, 
her children had been covered by CHAMPUS benefits, in support 
of her contention that a line of duty determination had been 
made by the service department that the veteran's death was 
incurred therein.  In this regard, in written argument, her 
representative, citing the decision of the United States 
Court of Appeals for Veterans Claims) (Court) in the case 
Kinnaman v. Principi, 4 Vet. App. 20, 26 (1993), pointed out 
that VA regulations require that a service department finding 
that injury, disease or death occurred in the line of duty 
will be binding on the Department of Veterans Affairs unless 
it is patently inconsistent with the requirements of the law 
administered by the Department of Veterans Affairs.

Analysis

As a preliminary matter, the Board finds that the appellant's 
claims of entitlement to service connection for the cause of 
the veteran's death and to basic eligibility for Dependents' 
Educational Assistance under Chapter 35, Title 38, United 
States Code, are plausible and capable of substantiation, and 
thus well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a well-grounded claim is submitted, VA must 
assist the claimant in developing facts pertinent to the 
claim.  Id.  The Board is satisfied that all available 
relevant evidence has been obtained regarding the claim, and 
that no further assistance to the appellant is required to 
comply with 38 U.S.C.A. § 5107(a).  

In this regard, the Board acknowledges that the appellant has 
strenuously argued that the service department made a line of 
duty determination that the veteran's death was incurred 
therein and that as a matter of law that that determination 
is binding on VA.  Although a careful review of the current 
record does not contain that determination, in light of the 
following decision, in which the Board grants service 
connection for the cause of the veteran's death and 
establishes basic eligibility for Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code, 
the Board finds that the appellant is not prejudiced by its 
review of the claim on the basis of the current record.  See 
Allday v. Brown, 7 Vet. App. 517, 530 (1995) (the duty to 
assist does not extend to seeking records that would make no 
difference in the outcome of this appeal).

I.  Service connection for the cause of the veteran's death

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death or 
where death occurred while he or she was in active military, 
naval or air service.  38 U.S.C.A. §§ 1301, 1310; 38 C.F.R. 
§ 3.312.  Further, pursuant to 38 U.S.C.A. § 105(a), there is 
a presumption that an injury incurred during active military, 
naval or air service was incurred in the line of duty unless 
the injury was a result of the person's own willful 
misconduct.  A finding of willful misconduct negates the line 
of duty presumption.  Id.

"Willful misconduct" is defined as an act involving 
conscious wrongdoing or known prohibited action.  It involves 
deliberate or intentional wrongdoing with knowledge of, or 
wanton and reckless disregard for, its probable consequences.  
Mere technical violation of police regulations or ordinances 
per se will not constitute willful misconduct.  Willful 
misconduct will not be determinative unless it is the 
proximate cause of injury, disease, or death.  38 C.F.R. § 
3.1(n) (1999); see also, Yeoman v. West, 140 F.3d 1443 (Fed. 
Cir. 1998) (upholding validity of willful misconduct 
provisions).  Further, willful misconduct must be shown by a 
preponderance of the evidence.  Myore v. Brown, 9 Vet. App. 
498, 505 (1996).  

Although the simple drinking of alcoholic beverage is not 
itself willful misconduct, if in the drinking of a beverage 
to enjoy its intoxicating effects, intoxication results 
proximately and immediately in the disability or death, the 
disability or death will be considered the result of the 
person's willful misconduct. 38 C.F.R. § 3.301(c)(2).  
Similarly, an injury incurred during active service shall not 
be deemed to have been incurred in line of duty if such 
injury or disease was a result of the abuse of alcohol or 
drugs, including such excessive use at any one time, 
sufficient to cause disability to or death of the user, by 
the person on whose service benefits are claimed.  38 C.F.R. 
§ 3.301 (1999).  

If intoxication results proximately and immediately in 
disability or death, the disability or death will be 
considered to be the result of the person's own willful 
misconduct.  38 C.F.R. §3.301(c)(2); Forshey v. West, 12 Vet. 
App. 71, 74 (1998).  "Proximate cause" is defined as "that 
which, in a natural continuous sequence, unbroken by any 
efficient intervening cause, produces injury, and without 
which the result would not have occurred."  Id. at 73-74 
(citing BLACK'S LAW DICTIONARY 1225 (6th ed. 1990)).  
Consequently, the remainder of the discussion will address 
whether the veteran's intoxication was the proximate cause of 
his death.

Based on a careful review of the above evidence, the Board 
concludes that the preponderance of the evidence does not 
show that the veteran's presumed intoxication was the 
proximate cause of the fatal motor vehicle accident.  Rather, 
it discloses that the accident was at least as likely as not 
caused by the negligence of the bus driver and the defective 
condition of the roadway.  In reaching this conclusion, the 
Board observes that this case turns on the particular facts, 
and that the Board is charged with the duty to assess the 
credibility and weight given to each piece of evidence.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  In doing so, the 
Board is free to favor one some pertinent evidence over other 
relevant evidence provided it offers an adequate basis for 
doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).

In this capacity, the Board finds the appellant to be a very 
credible witness.  The appellant's August 1983 hearing 
testimony, her May 1985 deposition testimony, and the 
testimony offered at the July 2000 hearing is extremely 
consistent.  At virtually every opportunity during this 
extended period, the appellant provided a consistent 
description of the background and circumstances concerning 
the events preceding, occurring during the motor vehicle 
accident, as well as those that took place following the 
collision.  Moreover, not only is she the only eyewitness to 
the entire chain of events, but her account of the events is 
supported by the hearing testimony of JU and RU, the 
deposition testimony of MM, and the findings of the state's 
Highway Condition Report.  In addition, in the settlement 
agreements, each party specifically acknowledged that the 
incident and injury resulting in the death of the veteran was 
not the result of any willful misconduct on his part and that 
his actions were not a proximate cause of the motor vehicle 
accident that led to his death.

By contrast, even disregarding DH's personal stake in the 
litigation, the Board finds his reported version of the 
relevant circumstances to be less credible than the 
appellant's.  In this regard, the Board observes that, 
according to his testimony, the veteran was proceeding 
uneventfully in the right-hand lane of US 119; indeed, he 
specifically denied that the veteran's vehicle was weaving or 
that the veteran exhibited any strange movements prior to the 
collision.  Further, the bus driver explained that he was in 
a good position to make this assessment because he had first 
noticed the presence of the veteran's vehicle when it was 
located approximately one mile ahead of the bus he was 
driving.  In addition, the Board observes that he testified 
that the roadway was dry.  Further, he stated that he began 
changing to the left-hand lane when his bus was approximately 
several hundred yards behind the veteran's vehicle.  
Notwithstanding the above, the bus driver testified that 
precisely the moment that he chose to enter the left-hand 
lane to pass the veteran's vehicle, the veteran's car 
mysteriously swerved off the roadway.  Given his testimony 
that he began his move when he was several hundred yards 
behind the veteran's car, it is extremely unlikely that the 
veteran's vehicle, after swerving off the roadway, re-entered 
US 119 and bumped his bus.  Indeed, this testimony is also 
contradicted by that offered by MM, as well as that provided 
by the appellant.  Finally, it must be recalled that an 
expert from the Pennsylvania State Police Department found 
that roadway conditions contributed to the cause of the 
accident.

In sum, the Board concludes that the preponderance of the 
evidence is against finding that the motor vehicle accident 
that resulted in the veteran's death was proximately caused 
by his willful misconduct.  Accordingly, service connection 
for the veteran's death is warranted.  In light of the 
foregoing, the Board need not address the appellant's 
contention regarding the binding effect of the line of duty.


II.  Chapter 35 benefits

Basic eligibility for Chapter 35 educational assistance 
benefits is established if the veteran dies from a service-
connected disability.  38 U.S.C.A. § 3501 (West 1991) 
38 C.F.R. § 21.3021(a)(1) (1995).  In light of the 
determination above establishing service connection for the 
cause of the veteran's death, basic eligibility for 
Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code is established.


ORDER

Service connection for the cause of the veteran's death is 
granted.

Basic eligibility for Dependents' Educational Assistance 
under Chapter 35, Title 38, United States Code has been 
established.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

